DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-13 are pending. 
Claims 3-8, 11 and 12 are currently amended by a preliminary amendment filed on 05/04/2020.
Claim 13 is newly added by a preliminary amendment filed on 05/04/2020.
Claims 1-13 have been examined.
Claims 1-13 are rejected.
Priority
	Priority to 371 PCT/US2018/058503 filed on 10/31/2018, which claims priority to application 62/592,855 filed on 11/30/2017 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Objection to the Specification
The use of the term DAKIN’S, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 contains the trademark/trade name DAKIN’S solution.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a dilute solution of sodium hypochlorite and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trumbore et al. (US Patent 2005/0281806 A1, Published 12/22/2005).
The claims are directed to a composition comprising a debridement agent such as trypsin and an analgesic agent such as castor oil. The claims are further directed to the composition being a solution and configured for topical application. 
Trumbore et al. teach a formulation for topical debridement of wounds and ulcers (title and abstract). A preferred composition comprises 76.3% castor oil and 0.012 trypsin (paragraph 0086, Table 1). The process of cleaning an ulcer is painful to the patient; It is advantageous, and may increase compliance, if a topical anesthetic spray is packaged with the debridement formulations (paragraph 0053). The lotion may be applied to a sterile gauze dressing and then placed upon the wound without any undue pressure to the epithelium (paragraph 0019). For the foregoing reasons the claims are anticipated by the prior art.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumbore et al. (US Patent 2005/0281806 A1, Published 12/22/2005).
The claims are further directed to the composition being applied/coated on to a substrate such as a dressing.
The teachings of Trumbore et al. are discussed above.
Trumbore et al. lacks a preferred embodiment wherein the composition is applied/coated on a dressing. However, Trumbore et al. makes a such an embodiment obvious. 
.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumbore et al. (US Patent 2005/0281806 A1, Published 12/22/2005) in view of Shi et al. (US Patent Application Publication 2014/0154325 A1, 06/05/2014).
The claims are further directed to the composition being injected into an internal site.
The teachings of Trumbore et al. are discussed above.
Trumbore et al. lacks a teaching wherein the composition is formulated for injection.
Shi et al. teach a wound debridement composition for topical application to the wound or for injection into the wound (paragraph 0018).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to apply the composition of Trumbore et al. as an injection into the wound and have a reasonable expectation of success. One would have been motivated to do so as alternate means of delivery of the composition. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617